Citation Nr: 1632889	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

The scope of a mental health claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the psychiatric claim as reflected on the title page.

This case was remanded by the Board in June 2015 for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Board first notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in its June 2015 remand, the Board noted that the Veteran was afforded a VA psychiatric examination in August 2011, and the examiner found the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria for a diagnosis of PTSD, nor any other psychiatric disorder.  However, the Veteran's VA outpatient records showed he was diagnosed with PTSD in September 2010, October 2010, and November 2010, and correspondence from a private counseling center showed he was diagnosed with PTSD in October 2010 and August 2011.  As such, the Board instructed the RO to afford the Veteran an additional VA examination to determine the nature and etiology of his psychiatric symptoms.  The examiner was specifically instructed to note each of the Veteran's past diagnoses of PTSD, and the symptoms upon which each diagnosis was based.  If the examiner disagreed with the diagnoses, he or she was instructed to clearly explain why a psychiatric diagnosis was not appropriate on each occasion.  If, on the other hand, PTSD was found to be present at the examination or at any time during the period of the claim, the examiner was instructed to state whether the condition was at least as likely as not due to the Veteran's service.

Pursuant to the Board's instructions, the Veteran was afforded an additional VA psychiatric examination in March 2016.  The examiner found that the Veteran did not have PTSD or any other acquired psychiatric disorder.  Regarding his past diagnoses, the examiner simply stated that while the Veteran had been diagnosed with PTSD in the past, during the examination there were simply not enough symptoms endorsed to meet the diagnostic criteria for PTSD.

The Board finds the examiner did not fully comply with the Board's remand instructions.  In this regard, it is unclear from the examination report whether the examiner agreed or disagreed with the Veteran's past diagnoses of PTSD.  Even if the Board presumes the examiner disagreed with the diagnoses, the examiner failed to "clearly explain why a psychiatric diagnosis was not appropriate on each occasion."  On the other hand, if the Board presumes the examiner agreed with the past diagnoses, despite her finding of no diagnosable condition at the examination, the examiner failed to state any opinion with regard to the etiology of the previously diagnosed PTSD.

For the foregoing reasons, the Board finds that its March 2015 remand instructions have not been adequately followed.  As such, a remand for an additional VA opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum opinion from the March 2016 examiner, if available, or from another examiner with sufficient expertise, to determine the nature and etiology of the Veteran's psychiatric symptoms.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  If the examiner determines an additional examination should be performed, such an examination should be scheduled.

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of PTSD and any other acquired psychiatric disorder.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

If the examiner disagrees with the Veteran's past diagnoses of PTSD, to include in September 2010, October 2010, November 2010, and August 2011, he or she must clearly explain why a diagnosis was not appropriate on each occasion.

If the examiner determines that PTSD or any other acquired psychiatric disorder has been present for any portion of the period of the claim, to include September 2010, October 2010, November 2010, or August 2011, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed condition was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

If PTSD is diagnosed or found to be present during the period of the claim, the examiner should identify all in-service stressors, including those due to fear of hostile military or terrorist activity.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




